               Case 1:20-cv-01040-LJL Document 22 Filed 07/29/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES LIABILITY INSURANCE COMPANY,

                               Plaintiff,

         -v-
                                                        CIVIL ACTION NO.: 20 Civ. 1040 (LJL) (SLC)

                                                           AMENDED SETTLEMENT CONFERENCE
GREEN BUILDERS GROUP NY CORP.,
                                                                 SCHEDULING ORDER
                               Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         Based on the parties’ representation to the court that the Defendant is seeking new

counsel, the Settlement Conference scheduled for Tuesday, August 4, 2020 at 2:00 pm is

ADJOURNED sine die.

         Within seven (7) days of Defendant retaining new counsel, the parties shall submit a joint

letter to the Court regarding their availability for a settlement conference.


Dated:            New York, New York
                  July 29, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
